Title: To George Washington from Joshua Mersereau, 13 March 1782
From: Mersereau, Joshua
To: Washington, George


                        
                            Staten Island March 13 1782
                        
                        I have the Pleasure to inclose to your Excellency an address  of two News Papers Which I hope will be
                            acceptable, to your Excellency. I Shall Do My self the Honr to Call on your Excellency Soon After My return. I have the
                            Honr to be Your Excellencys Most Obedt & Very Hum. Servt 
                        
                            Joshua Mersereau
                        
                    